In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 12‐3773 & 12‐3774 
DELIVERMED HOLDINGS, LLC, et al., 
                                                 Plaintiffs‐Appellants, 

                                   v. 

MICHAEL  SCHALTENBRAND,  JOEY  SIDDLE,  and  MEDICATE 
PHARMACY, INC., 
                                   Defendants‐Appellees. 
                      ____________________ 

         Appeals from the United States District Court for the 
                      Southern District of Illinois. 
        Nos. 3:10‐cv‐684 & 3:10‐cv‐685 — J. Phil Gilbert, Judge. 
                      ____________________ 

     ARGUED MAY 28, 2013 — DECIDED OCTOBER 7, 2013 
                ____________________ 

   Before  EASTERBROOK,  WILLIAMS,  and  HAMILTON,  Circuit 
Judges. 
   WILLIAMS,  Circuit  Judge.  Mark  Swift,  Michael  Schal‐
tenbrand, and Joey Siddle entered into an informal partner‐
ship  arrangement  in  which  they  agreed  to  operate  a  mail‐
order  pharmacy  and  to  divide  any  profits  they  earned 
among  themselves  according  to  agreed‐upon  percentages. 
Over the next four years, the partners used this lack of struc‐
2                                          Nos. 12‐3773 & 12‐3774 

ture  to  conceal  their  efforts  to  enrich  themselves  at  the  ex‐
pense of their business. When the partners had a fundamen‐
tal  disagreement  over  the  direction  of  their  venture,  one 
partner,  Swift,  caused  two  lawsuits  to  be  filed  against  his 
other  partners,  Schaltenbrand  and  Siddle.  The  cases  were 
consolidated and over the next two‐and‐a‐half years, lawyers 
for the partners racked up attorneys’ fees attempting to sort 
out the precise parameters of the oral agreement among the 
partners.  Ultimately,  the  district  court  listened  to  fourteen 
days of testimony before ruling against Swift on most of his 
claims.  
    Swift and his allies (whom he paid to file suit against his 
partners)  now  appeal  the  trial  court’s  ruling.  They  contend 
that  the  district  court  erred  in  issuing  a  declaratory  judg‐
ment  invalidating  a  copyright  registration  that  Swift’s  mar‐
keting  company, DeliverMed Holdings, LLC, obtained for a 
logo used by  the partnership. We must agree with  Swift on 
this issue. We have no problem with the district court’s find‐
ing that Swift misrepresented a material fact in DeliverMed’s 
application to register a copyright in the logo. But the district 
court  erred  in  invalidating  DeliverMed’s  copyright  registra‐
tion without first consulting the Register of Copyrights as to 
the  significance  of  the  inaccurate  information  Swift  know‐
ingly provided. Because the Copyright Act requires courts to 
perform  this  curious  procedure  before  invalidating  a  regis‐
tration  because  of  a  fraud  on  the  Copyright  Office,  we  re‐
verse  this  part  of  the  court’s  judgment  and  remand  for  fur‐
ther proceedings. 
    We affirm the remainder of the district court’s judgment. 
We are not persuaded by DeliverMed’s challenge to the dis‐
trict  court’s  award  of  attorneys’  fees  to  Schaltenbrand  and 
Nos. 12‐3773 & 12‐3774                                               3

Siddle for their successful defense of DeliverMed’s copyright 
infringement  claim.  Infringement  defendants  are  presump‐
tively  entitled  to  such  fees  and  Swift’s  deliberate  efforts  to 
deceive  the  Copyright  Office  serve  only  to  solidify  the  case 
for the court’s award. Furthermore, we will not overturn the 
district  court’s  finding  that  Swift  failed  to  prove  Schal‐
tenbrand  and  Siddle  breached  their  obligation  to  provide 
him with a share of the partnership’s profits. Although Swift 
maintains that he was entitled to more than the over $1 mil‐
lion  he  received  in  distributions  from  an  unprofitable  ven‐
ture,  he  has  not  provided  any  reliable  basis  to  show  a  defi‐
ciency  between  what  he  received  and  what  he  was  owed.  
Finally, Swift raises a number of fraud claims on appeal but 
he  waived  them  by  declining  to  include  them  in  the  final 
pretrial order in this case. 
                         I. BACKGROUND 
    Mark  Swift  had  an  idea.  Swift’s  marketing  firm,  Deliv‐
erMed Holdings LLC, specialized in helping pharmacies at‐
tract new customers for their mail‐order pharmacy services. 
With  the  marketing  skills  he  used  to  help  DeliverMed’s  cli‐
ents, Swift believed he could create his own successful mail‐
order pharmacy business. But Swift could not do this alone. 
He needed a partner, a pharmacy that would service the cus‐
tomers  that  he  identified  and  solicited.  This  joint  venture 
would then, Swift hoped, secure a lucrative contract with the 
State  of  Illinois  to  provide  mail‐order  pharmacy  services  to 
Medicaid patients.  
   Swift  eventually  found  a  pharmacy  willing  to  partner 
with  him.  In  spring  2005,  Swift  got  in  touch  with  an  ac‐
quaintance  of  his  named  Joey  Siddle.  Siddle  told  Swift  that 
Siddle’s  boss,  Michael  Schaltenbrand,  was  interested  in  a 
4                                         Nos. 12‐3773 & 12‐3774 

business  relationship.  Schaltenbrand  was  the  president  and 
owner  of  Medicate  Pharmacy,  Inc.,  a  retail  pharmacy  com‐
pany  with  two  Southern  Illinois  locations.  In  discussions 
with  Schaltenbrand,  Swift  outlined  his  vision  for  Medicate 
and  DeliverMed.  Essentially,  Swift  suggested  that  Medicate 
would  deliver  mail‐order  services  to  customers  that  Deliv‐
erMed found using various marketing strategies. 
    In July 2005, Swift, Schaltenbrand, and Siddle entered in‐
to  an  oral  general  partnership  agreement  creating  a  joint 
venture along the lines Swift proposed. The partnership had 
a specific purpose: to develop a list of mail‐order pharmacy 
customers,  provide  services  to  those  customers,  divide  the 
profits  from  that  business,  and  eventually  sell  the  book  of 
customers to another  pharmacy.  The partners agreed to  use 
income  from  the  business  to  reimburse  DeliverMed  and 
Medicate for any costs resulting from pursuing the partner‐
ship’s  business.  Any  remaining  profits  were  to  be  split 
among the partners according to agreed‐upon percentages.  
    The  partnership  enjoyed  early  success  as  its  partners 
worked  together  for  the  good  of  their  new  venture.  Just  as 
Swift  hoped,  the  partnership  secured  a  contract  with  the 
State  of  Illinois  to  provide  mail‐order  services  to  Medicaid 
patients. With Swift’s consent, Medicate began using the De‐
liverMed  name  to  identify  the  mail‐order  services  that  the 
pharmacy  provided  to  Illinois  Medicaid  patients  and  other 
customers on behalf of the partnership.  
     Soon after the partnership started gaining steam, howev‐
er, the partners began exploiting their informal arrangement 
for personal gain. Swift, Siddle, and Schaltenbrand repeated‐
ly  requested  (and  received)  profit  distributions  that  far  ex‐
ceeded  the  amounts  to  which  they  were  entitled  under  the 
Nos. 12‐3773 & 12‐3774                                               5

agreement. Despite the fact that the partnership was a mon‐
ey‐losing  enterprise,  the  partners  continually  found  the 
funds  for  distributions.  For  example,  evidence  presented  to 
the district court indicated that, from 2005 to 2009, the part‐
nership  operated  at  a  net  loss  of  over  $400,000.  During  this 
same  period,  however,  Swift,  Schaltenbrand,  and  Siddle  re‐
ceived  nearly  $4  million  in  combined  distributions.  Swift 
even persuaded Schaltenbrand to take out loans to facilitate 
these  unjustified  payments  to  the  partners.  For  his  part, 
Swift concealed his excessive demands (which he knew had 
no  basis  in  the  actual  profitability  of  the  partnership)  by 
commingling  them  with  DeliverMed’s  requests  for  cost  re‐
imbursements. Swift and Schaltenbrand each became aware 
of  the  other’s  excessive  distributions,  but  neither  of  them 
cared. So long as each partner was able to obtain his own un‐
justified share of partnership funds, no one made a fuss.  
     In  between  raids  of  partnership  coffers,  the  partners  oc‐
casionally  found  time  to  tend  to  their  mail‐order  pharmacy 
business. In 2008, Swift decided that the partnership needed 
a  logo  to  market  its  services.  Swift  retained  an  advertising 
company,  Deeter Associates,  for  help  in  designing  the  logo. 
After discussing the matter with Swift, Linda Deeter, the Ex‐
ecutive  Vice  President  of  Deeter Associates,  asked  an  inde‐
pendent  graphic  designer,  Allan  Kovin,  to  design  the  logo. 
Deeter entered into an oral agreement with Kovin to design 
the  logo  as  an  independent  contractor.  The  agreement  did 
not contemplate a transfer of copyright in the logo to Swift, 
DeliverMed,  or  the  partnership.  Although  Swift  and  Linda 
Deeter provided some direction and ideas as to the logo de‐
sign,  Kovin  was  the  sole  creator  of  the  DeliverMed  logo,  a 
graphic  depiction  of  a  house  and  a  pestle.  Beginning  in 
summer  2008,  Medicate  began  using  the  house  and  pestle 
6                                           Nos. 12‐3773 & 12‐3774 

logo to identify the mail‐order services it provided on behalf 
of the partnership. 
   After  an  intra‐partnership  dispute  over  the  direction  of 
the  business,  relations among the  partners  reached  a break‐
ing point in summer 2009. A split formed within the partner‐
ship:  DeliverMed  and  Swift  had  one  plan  for  the  joint  ven‐
ture while Medicate, Schaltenbrand, and Siddle had another. 
The two sides attempted to resolve their differences but were 
unsuccessful. 
     Anticipating the partnership’s demise, Swift began taking 
steps  to  secure  a  resolution  that  was  favorable  to  his  inter‐
ests.  On  September  1,  2009,  Swift’s  attorney  sent  a  letter  to 
Schaltenbrand  indicating that Swift  was amenable  to  a pur‐
ported  request  from  Schaltenbrand  to  dissolve  the  partner‐
ship.  When  Schaltenbrand  and  Siddle  declined  to  initiate 
dissolution  proceedings  in  response  to  the  letter,  Swift  set 
out  to  destroy  the  partnership’s  mail‐order  operation  and 
force his partners to the bargaining table. For example, Swift 
diverted  incoming  customer  calls  away  from  the  partner‐
ship’s phone lines. At Swift’s direction, callers were connect‐
ed  either  to  Swift’s  personal  cell  phone  or  to  a  rival  mail‐
order pharmacy. Swift later jeopardized the partnership’s fi‐
nancing  by  falsely  informing  its  lender  that  he  and  Deliv‐
erMed  had  initiated  involuntary  bankruptcy  proceedings 
against  Medicate.  In  addition,  Swift  also  arranged  for  the 
partnership’s  customers  to  be  contacted  and  encouraged  to 
fill their prescriptions with other pharmacies. 
    On  February  2,  2010,  Swift  filed  suit  against  Schal‐
tenbrand,  Siddle,  and  Medicate  (collectively,  “Defendants”), 
asserting a litany of federal and state‐law claims (“Swift Ac‐
tion”).  Among  other  claims,  Swift  alleged  that  his  partners 
Nos. 12‐3773 & 12‐3774                                              7

breached  the  partnership  agreement  by  failing  to  provide 
Swift with the share of the partnership’s profits to which he 
was  entitled. A  month  later,  DeliverMed,  Deeter Associates, 
and Linda Deeter (collectively, “DeliverMed Plaintiffs”) filed 
suit  against  Defendants  asserting  several  trademark  in‐
fringement claims arising out of Medicate’s use of the Deliv‐
erMed name and the “house and pestle” logo (“DeliverMed 
Action”).  The  DeliverMed  Plaintiffs  filed  suit  at  Swift’s  be‐
hest—Deeter Associates and Linda Deeter signed a contract 
with Swift in which they agreed to file suit in exchange for a 
cash payment and reimbursement of litigation expenses. 
     Sometime  after  causing  the  DeliverMed  Action  to  be 
filed, Swift attempted to enlist the help of the United States 
Copyright  Office  in  this  dispute.  On  April  1,  2011,  Deliv‐
erMed, at Swift’s direction, submitted an application to reg‐
ister a copyright in the “house and pestle” logo used by the 
partnership.  The  application  stated  that  Linda  Deeter  was 
the author of the logo and that she transferred her copyright 
to DeliverMed by written agreement. But Swift knew that no 
such  agreement  existed  at  the  time  he  filed  the  application. 
Although  Linda  Deeter  did  sign  a  transfer  of  ownership 
agreement,  she  only  did  so  on  April  8,  2011,  a  week  after 
Swift filed DeliverMed’s registration application. The Copy‐
right Office issued a certificate of registration in the logo list‐
ing DeliverMed  as the copyright  owner by  virtue  of a  writ‐
ten  transfer.  Soon  after,  DeliverMed  amended  its  complaint 
to  add  a  claim  for  copyright  infringement.  In  response,  De‐
fendants  filed  a  counterclaim  seeking  a  declaratory  judg‐
ment invalidating DeliverMed’s copyright registration. 
   After conducting a fourteen‐day bench trial of the consol‐
idated cases, the district court issued a 64‐page recitation of 
8                                           Nos. 12‐3773 & 12‐3774 

its findings of fact and conclusions of law. In the DeliverMed 
Action, the court found against the DeliverMed Plaintiffs on 
all  causes  of  action,  including  their  claim  for  copyright  in‐
fringement.  With  respect  to  the  copyright  action,  the  court 
concluded that DeliverMed, Linda Deeter, and Deeter Asso‐
ciates  had  not  shown  that  they  owned  a  copyright  in  the 
logo.  Without  this  showing,  the  court  ruled  they  could  not 
maintain a suit for infringement as a matter of law. Alterna‐
tively, the court found that the actual owner of the copyright, 
graphic  designer  Kovin,  had  transferred  a  nonexclusive  li‐
cense  to  Defendants  to  use  the  logo  in  connection  with 
providing  mail‐order  pharmacy  services  on  behalf  of  the 
partnership.  
    The district court also awarded Defendants a declaratory 
judgment  invalidating  DeliverMed’s  copyright  registration 
for  the  logo.  In  invalidating  the  logo  registration,  the  court 
relied  upon  its  factual  findings  that  Swift  made  knowing 
material misrepresentations in DeliverMed’s registration ap‐
plication to the Copyright Office. The court further ordered 
DeliverMed  to  pay  Defendants’  attorneys’  fees  that  they  in‐
curred in litigating the copyright infringement claim.  
    In the Swift Action, the court ruled against Swift on most 
of his claims. With respect to Swift’s breach of contract claim 
related  to  his  profit  distributions,  the  court  concluded  that 
Swift  failed  to  satisfy  his  burden  of  proof  regarding  “the 
magnitude of any profits the [partnership] had, the distribu‐
tions made to Swift … or the insufficiency of those distribu‐
tions when compared to those promised in the [] partnership 
agreement.”  Alternatively,  the  court  concluded  that  Swift 
was not entitled to any partnership profits after September 1, 
2009, because Swift wrongfully dissociated himself from the 
Nos. 12‐3773 & 12‐3774                                                                9

partnership  on  that  date.  In  ruling  against  Swift,  the  court 
cited  its  “serious[]  question[s]”  regarding  his  “credibility  in 
all areas of his testimony.” 
   The  DeliverMed  Plaintiffs  and  Swift  now  appeal  certain 
aspects of the district court’s ruling. 
                                         II. ANALYSIS 
    On appeal, Swift and the DeliverMed Plaintiffs1 present a 
number  of  issues  for  our  review.  The  DeliverMed  Plaintiffs 
contend  that  the  district  court  erred  in  invalidating  Deliv‐
erMed’s  copyright  registration  based  on  findings  that  Swift 
knowingly misrepresented facts in DeliverMed’s application 
for  registering  a  copyright  in  the  “house  and  pestle”  logo. 
The  DeliverMed  Plaintiffs  also  maintain  that  the  district 
court  erred  by  awarding  attorneys’  fees  to  Defendants  for 
their successful defense of the copyright infringement claim. 
In the Swift Action, Swift argues that the district court erred 
in  concluding  that  Defendants  did  not  breach  the  partner‐
ship agreement by failing to pay Swift his appropriate share 
of the partnership’s profits. Swift also challenges the district 
                                                 
1 A short time before oral argument in this case, Defendants filed a Sug‐

gestion of Bankruptcy alerting us to the fact that DeliverMed Holdings, 
LLC had filed for Chapter 7 bankruptcy. According to the docket sheet, 
DeliverMed’s bankruptcy case closed on August 15, 2013. Order Closing 
Case  and  Discharging  Trustee,  In  re  DeliverMed  Holdings,  LLC,  No.  13‐
17744  (Bankr.  N.D.  Ill.  Aug.  15,  2013),  ECF  No.  16;  see  also  In  re  Consol. 
Indus. Corp., 397 F.3d 524, 527 (7th Cir. 2005) (federal court may take ju‐
dicial  notice of  bankruptcy  court  orders). Because  the  automatic  stay  of 
actions  against  the  debtor  ends  at  the  close  of  its  bankruptcy  case,  11 
U.S.C. § 362(c)(2)(A), we are confident that DeliverMed’s bankruptcy has 
no effect on the disposition of this appeal. 
10                                           Nos. 12‐3773 & 12‐3774 

court’s  conclusion  that  he  abandoned  other  fraud  claims  by 
failing to include them in the final pretrial order. We discuss 
each of these issues in turn below. 
      A. District  Court  Erred  in  Invalidating  DeliverMed’s 
         Copyright Registration 
     The  DeliverMed  Plaintiffs  challenge  the  district  court’s 
invalidation of DeliverMed’s copyright registration based on 
a finding that Swift knowingly misrepresented material facts 
in his registration application. When reviewing a bench trial, 
we review de novo the district court’s legal conclusions. See 
Johnson  v.  West,  218  F.3d  725,  729  (7th  Cir.  2000).  A  district 
court’s findings of fact, and its application of the law to those 
facts, are reviewed for clear error. Furry v. United States, 712 
F.3d  988,  992  (7th  Cir.  2013).  “A finding  is  clearly  erroneous 
only when this court ‘is left with a definite and firm convic‐
tion  that  a  mistake  has  been  committed.’”  Cohen  Dev.  Co.  v. 
JMJ Props., 317 F.3d 729, 735 (7th Cir. 2003) (quoting Bowles v. 
Quantum  Chem.  Co.,  266  F.3d  622,  630  (7th  Cir.  2001)).  Clear 
error may be found if “the trial judge’s interpretation of the 
facts  is  implausible,  illogical,  internally  inconsistent  or  con‐
tradicted by  documentary  or other extrinsic evidence.” Fur‐
ry, 712 F.3d at 992 (quoting EEOC v. Sears Roebuck & Co., 839 
F.2d 302, 309 (7th Cir. 1988)). 
    As  a  general  matter,  and  with  exceptions  not  relevant 
here,  the  Copyright  Act  provides  that  a  copyright  holder 
must register its copyright in a work with the United States 
Copyright  Office  before  filing  suit  for  infringement.  17 
U.S.C.  §  411(a);  Reed  Elsevier,  Inc.  v.  Muchnick,  559  U.S.  154, 
157  (2010).  But  an  infringement  plaintiff  cannot  satisfy  this 
precondition  by  duping  the  Copyright  Office  into  issuing  a 
certificate of registration based on a false claim of copyright 
Nos. 12‐3773 & 12‐3774                                                  11

ownership.  To  prevent  plaintiffs  from  abusing  the  registra‐
tion process in this way, the Copyright Act allows for the in‐
validation  of  registrations  obtained  by  knowing  misrepre‐
sentations  of  material  facts.  See  17  U.S.C.  § 411(b)(1)(A)–(B). 
As  stated  in  the  statute,  a  registration  will  not  support  the 
pursuit of an infringement action if (1) the registrant includ‐
ed  “inaccurate  information  …  on  the  application  for  copy‐
right  registration  with  knowledge  that  it  was  inaccurate;” 
and (2) “the inaccuracy of the information, if known, would 
have  caused  the  Register  of  Copyrights  to  refuse  registra‐
tion.”  Id.;  see  also  Therasense,  Inc.  v.  Becton,  Dickinson  &  Co., 
649 F.3d 1276, 1295 (Fed. Cir. 2011).   
    Following  the  bench  trial  of  the  DeliverMed Action,  the 
district court invalidated DeliverMed’s copyright registration 
for  the  “house  and  pestle”  logo  because  the  company  (at 
Swift’s  direction)  knowingly  made  material  misrepresenta‐
tions in its registration application. The court identified two 
such misstatements: (1) that Linda Deeter was the author of 
the logo (and thus owner of a valid copyright interest in it); 
and  (2)  that  Linda  Deeter  transferred  her  copyright  in  the 
logo to DeliverMed by written agreement.  
    The  DeliverMed  Plaintiffs  now  argue  that  the  district 
court clearly erred in finding that Swift deliberately misrep‐
resented  these  facts.  In  briefing  this  issue,  the  parties  focus 
their attention on whether Swift knew that Linda Deeter was 
not  the  author of the  logo when submitting his application. 
Given Swift’s limited knowledge of the process used to cre‐
ate  the  logo  and  his  minimal  understanding  of  copyright 
principles,  the  DeliverMed  Plaintiffs  maintain,  the  evidence 
did not support such a finding. 
12                                           Nos. 12‐3773 & 12‐3774 

    But  even  if  we  agree  that  Swift  did  not  knowingly  mis‐
represent  that  Linda  Deeter  was  the  author,  we  would  still 
uphold the trial court’s finding that Swift knowingly includ‐
ed  inaccurate  information  in  DeliverMed’s  registration  ap‐
plication.  The  DeliverMed  Plaintiffs  have  not  provided  any 
evidence  to  contradict  the  court’s  determination  that  Swift 
knowingly  lied  about  the  existence  of  a  written  ownership 
transfer  agreement  between  DeliverMed  and  Linda  Deeter. 
Although  they  eventually  executed  a  transfer  agreement, 
this  happened  a  week  after  DeliverMed  filed  its  registration 
application.  The  fact  that  the  parties  later  entered  into  an 
agreement  does not  transform Swift’s earlier misrepresenta‐
tion  into  a  true  statement.  See,  e.g.,  Ass’n  Benefit.  Servs.  v. 
Caremark Rx, Inc., 493 F.3d 841, 853 (7th Cir. 2007) (“A claim 
for fraud … requires a showing that, at the time the fraudulent 
statement was made, it was an intentional misrepresentation.”) 
(emphasis in original).  
    Although we have no problem upholding the trial court’s 
ultimate factual finding, we asked the parties to file supple‐
mental  briefing  on  whether  the  district  court  made  a  legal 
error when invalidating DeliverMed’s copyright registration.  
Among  other  innovations,  the  most  recent  amendments  to 
the Copyright Act instituted a new procedure for courts con‐
fronted  with  a  registration  allegedly  obtained  by  knowing 
misstatements in an application. See generally Prioritizing Re‐
sources  and  Organization  for  Intellectual  Property  Act  of 
2008  (“PRO  IP  Act”),  Pub.  L.  No.  110–403,  §  101,  122  Stat. 
4256, 4257‐58. Recall that the Copyright Act provides for the 
invalidation of registrations where the registrant knowingly 
misrepresented information in his application and “the inac‐
curacy of the information, if known, would have caused the 
Register  of  Copyrights  to  refuse  registration.”  17  U.S.C. 
Nos. 12‐3773 & 12‐3774                                               13

§ 411(b)(1)(A)–(B).  Instead  of  relying  solely  on  the  court’s 
own assessment of the Register’s response to an inaccuracy, 
the  statute  obligates  courts  to  obtain  an  opinion  from  the 
Register on the matter: 
    In  any  case  in  which  inaccurate  information  …  is  al‐
    leged,  the  court  shall  request  the  Register  of  Copy‐
    rights  to  advise  the  court  whether  the  inaccurate  in‐
    formation, if known, would have caused the Register 
    of Copyrights to refuse registration.  
17 U.S.C. § 411(b)(2). In one of the few instances in which it 
was called upon to deliver its opinion to a federal court, the 
Register described the purpose of this mechanism: 
    17  U.S.C.  §  411(b)(2)  was  amended  to  ensure  that  no 
    court holds that a certificate is invalid due to what it 
    considers  to  be  a  misstatement  on  an  application 
    without first obtaining the input of the Register as to 
    whether  the  application  was  properly  filed  or,  in  the 
    words  of  §  411(b)(2),  “whether  the  inaccurate  infor‐
    mation, if known, would have caused the Register of 
    Copyrights to refuse registration.” 
Response of the Register of Copyrights to Request Pursuant 
to  17  U.S.C.  §  411(b)(2)  at  10–11,  Olem  Shoe  Corp.  v.  Wash. 
Shoe  Co.,  No.  1:09‐cv‐23494  (S.D.  Fla.  Oct.  14,  2010);  see  also 
United States Copyright Office, Annual Report of the Regis‐
ter of Copyrights: Fiscal Year Ending September 30, 2009, 34 
(2009)  available  at  http://www.copyright.gov/reports/annual/ 
2009/ar2009.pdf (“The [PRO IP] Act … amended section 411 
…  by  adding  subsection  (b)  to  create  a  new  procedure  …  
that  requires  courts  to  seek  the advice  of  the  Copyright  Of‐
14                                            Nos. 12‐3773 & 12‐3774 

fice  on  issues  that  may  involve  fraud  on  the  Copyright  Of‐
fice.”). 
     In  this  case,  the  parties  did  not  ask  the  district  court  to 
consult  the  Register  before  invalidating  DeliverMed’s  regis‐
tration.  Instead,  the  court  relied  upon  its  own  speculation 
that  “had  the  application  contained  truthful  information  as 
to … the facts supporting DeliverMed’s claim to ownership, 
the  Copyright  Office  would  have  rejected  DeliverMed’s  ap‐
plication.”  The  district  court’s  reasoning  seems  consistent 
with the Register’s practice. See 37 C.F.R. § 202.3(c) (“An ap‐
plication  for  copyright  registration  may  be  submitted  by  … 
the  owner  of  any  exclusive  right  in  a  work,  or  the  duly  au‐
thorized  agent  of  any  such  …  owner”);  U.S.  Copyright  Of‐
fice,  Compendium  II:  Copyright  Office  Practices,  §  606.03 
(1988) (“The Copyright Office will refuse to register a claim 
when  it  has  knowledge  that  the  applicant  is  not  authorized 
to  submit  the  claim.”).  But  under  section  411(b)(2),  a  court 
still  must  request  a  response  from  the  Register  before  com‐
ing to a conclusion as to the materiality of a particular mis‐
representation. See generally Lopez v. Davis, 531 U.S. 230, 241 
(2001) (noting Congress’s use of the word “‘shall’ to impose 
discretionless  obligations”).  By  granting  a  declaratory  judg‐
ment invalidating DeliverMed’s copyright registration with‐
out  following  the  statutorily  mandated  procedure,  the  dis‐
trict court made a legal error. 
    Given that the parties did not raise this provision at trial 
(or on appeal, at least until we asked for supplemental brief‐
ing  on  the  matter),  this  was  an  understandable  oversight. 
Ordinarily,  we  would  decline  to  address  this  issue  because 
the  DeliverMed  Plaintiffs  failed  to  raise  it  in  their  opening 
brief. See, e.g., United States v. Hook, 195 F.3d 299, 310 (7th Cir. 
Nos. 12‐3773 & 12‐3774                                                         15

1999). But ignoring a clear statutory directive due to the in‐
advertence  of  the  parties  would  defeat  the  purpose  of  17 
U.S.C.  §  411(b)(2)  and  deprive  the  Register  of  its  right  to 
weigh in on precisely this issue. See 17 U.S.C. § 411(b)(2); Re‐
sponse of the Register of Copyrights to Request Pursuant to 
17  U.S.C.  §  411(b)(2)  at  10–11,  Olem  Shoe,  No.  1:09‐cv‐23494 
(“17 U.S.C. § 411(b)(2) was amended to ensure that no court 
holds that a certificate is invalid due to what it considers to 
be  a  misstatement  on  an  application  without  first  obtaining 
the input of the Register.”). 
     Under these unique circumstances, we vacate the court’s 
declaratory  judgment  invalidating  DeliverMed’s  copyright 
registration  in  the  “house  and  pestle”  logo  and  remand  for 
further  proceedings.  On  remand,  if  Defendants  desire  to 
pursue  the  declaratory  judgment  action  further,  the  district 
court  must  ask  the  Register  whether  it  would  have  refused 
DeliverMed’s application had it been aware that DeliverMed 
had no written ownership transfer agreement at the time of 
its  application.2  After  receiving  that  advisory  opinion,  the 
court  may  then  determine  whether  to  invalidate  Deliv‐
erMed’s registration for the logo.3 

                                                 
2 In addition, the district court should ensure the Register is aware of its 

ruling (unchallenged by the parties) that Linda Deeter had no copyright 
in the logo that she could transfer to DeliverMed. Instead, the court de‐
termined  that  Kovin,  as  designer  of  the  logo,  was  the  sole  copyright 
owner and did not transfer his interest to Deeter or any of the other De‐
liverMed Plaintiffs. 
3  The  DeliverMed  Plaintiffs  also  argue  that  the  district  court  erred  by 

failing to assess the degree of prejudice Defendants suffered as a result of 
Swift’s misrepresentation to the Copyright Office. Prejudice has no rele‐
       
16                                                  Nos. 12‐3773 & 12‐3774 

    Given  its  obvious  potential  for  abuse,  we  must  strongly 
caution both courts and litigants to be wary of using this de‐
vice in the future. See, e.g., Olem Shoe Corp. v. Wash. Shoe Co., 
No. 09‐cv‐23494, 2010 U.S. Dist. LEXIS 143590, at *6 n.4 (S.D. 
Fla.  Sep.  3,  2010)  (noting  section  411(b)(2)’s  potential  as  a 
“weapon  to  delay  the  proceedings  in  district  court”).  Alt‐
hough  the  statute  appears  to  mandate  that  the  Register  get 
involved  “[i]n  any  case  in  which  inaccurate  information  [in 
an  application  for  copyright  registration]  is  alleged,”  17 
U.S.C. § 411(b)(2), input need not be sought immediately af‐
ter a party makes such a claim. Instead, courts can demand 
that  the  party  seeking  invalidation  first  establish  that  the 
other preconditions to  invalidity  are satisfied  before obtain‐
ing the Register’s advice on materiality. In other words, a lit‐
igant should demonstrate that (1) the registration application 
included  inaccurate  information;  and  (2)  the  registrant 
knowingly included the inaccuracy in his submission to the 
Copyright  Office.  17  U.S.C.  §  411(b)(1)(A).  Once  these  re‐
quirements are met, a court may question the Register as to 
whether the inaccuracy would have resulted in  the applica‐
tion’s  refusal.  Aside  from  minimizing  the  risk  that  parties 
would use this provision as a delay tactic, this approach has 
the  added  benefit  of  an  endorsement  from  the  Register.  See 
Response of the Register of Copyrights to Request Pursuant 
to  17  U.S.C.  §  411(b)(2)  at  12,  Olem  Shoe,  No.  1:09‐cv‐23494 
(“[B]efore  asking  the  Register  whether  she  would  have  re‐
fused to register a copyright … a court should feel free to de‐
                                                 
vance to the fraud on the Copyright Office inquiry. Section 411(b)(1) only 
directs courts to consider whether the  registrant knowingly misstated a 
material fact in his application. 17 U.S.C. § 411(b)(1)(A)–(B).  
Nos. 12‐3773 & 12‐3774                                            17

termine  whether  there  is  in  fact  a  misstatement  of  fact.”). 
When  faced  with  this  situation  in  the  future,  courts  should 
tread carefully and employ this mechanism only when nec‐
essary. 
   B. District  Court  Did  Not  Err  in  Awarding  Attorneys’ 
      Fees to Defendants 
    DeliverMed  also  challenges  the  district  court’s  award  of 
attorneys’  fees  to  Defendants  in  connection  with  their  suc‐
cessful defense of the DeliverMed Plaintiffs’ copyright claim. 
The  Copyright  Act  grants  district  courts  the  discretion  to 
award  attorneys’  fees  to  the  prevailing  party  in  a  copyright 
infringement suit. 17 U.S.C. § 505. We review attorneys’ fees 
awards  under  an  abuse  of  discretion  standard.  JCW  Invs., 
Inc. v. Novelty, Inc., 482 F.3d 910, 920 (7th Cir. 2007).  
     We see no abuse of discretion here. As a consequence of 
their successful defense of an infringement suit, Defendants 
are  entitled  to  a  “very  strong”  presumption  in  favor  of  re‐
ceiving attorneys’ fees. Assessment Techs. of Wis., LLC v. Wire 
Data, Inc., 361 F.3d 434, 437 (7th Cir. 2004). This presumption 
is  designed  to  ensure  that  an  infringement  defendant  does 
not  abandon  a  meritorious  defense  in  situations  in  which 
“the  cost  of  vindication  exceeds  the  private  benefit  to  the 
party.”  Id.  “For  without  the  prospect  of  such  an  award,  [an 
infringement defendant] might be forced into a nuisance set‐
tlement  or  deterred  altogether  from  exercising  [its]  rights.” 
Id. DeliverMed has not provided us with any reason to rebut 
this presumption. Indeed, the fact that Swift deliberately lied 
to  the  Copyright  Office  lends  additional  support  to  the 
18                                                  Nos. 12‐3773 & 12‐3774 

court’s  award.4  See  Fogerty  v.  Fantasy,  Inc.,  510  U.S.  517,  539 
n.19  (1994)  (listing  “the  need  in  particular  circumstances  to 
advance  considerations  of  compensation  and  deterrence” 
among  factors  courts  should  consider  when  considering 
whether  to  award  fees  under  §  505).  We  affirm  the  district 
court’s  order  requiring  DeliverMed  to  pay  Defendants’  rea‐
sonable attorneys’ fees incurred in defending against the De‐
liverMed Plaintiffs’ copyright suit. 
      C. Swift Did Not Satisfy Burden of Proof on Breach of 
         Contract Claim Related to Distributions 
    We  turn  now  to  the  Swift  Action.  Swift  argues  that  the 
district  court  erred  in  ruling  against  him  on  his  breach  of 
contract claim arising out of Defendants’ purported failure to 
pay  Swift  his  rightful  share  of  the  partnership’s  profits.  We 
review the district court’s findings on this issue for clear er‐
ror. Furry, 712 F.3d at 992. 
    Under  Illinois  law,  a  plaintiff  asserting  a  breach  of  con‐
tract claim “must plead and prove: (1) the existence of a con‐
tract,  (2)  the  performance  of  its  conditions  by  the  plaintiff, 
(3) a breach by the defendant, and (4) damages as a result of 
the breach.” Law Offices of Colleen M. McLaughlin v. First Star 
Fin. Corp., 963 N.E.2d 968, 981 (Ill. App. Ct. 2011). For Swift, 
the  last  two  elements  blend  into  one.  To  establish  a  breach, 
he has to show a deficiency between his rightful share of the 
                                                 
4  The  need  to  deter  Swift  from  lying  to  the  Copyright  Office  does  not 

necessarily depend upon whether the Register would have refused regis‐
tration had it known of his deliberate misrepresentation. Courts have an 
interest in preventing litigants from making any knowing misstatements 
to the Copyright Office in an effort to secure a litigation advantage. 
Nos. 12‐3773 & 12‐3774                                             19

partnership’s  profits  and  the  amount  of  profits  he  actually 
received. The resulting deficiency, if any, would more or less 
equal  his  damages.  So  to  succeed  on  both  elements,  Swift 
has  to  “establish  a  reasonable  basis”  for  determining  the 
amount of profits that Defendants denied him. See Kohlmeier 
v. Shelter Ins. Co., 525 N.E.2d 94, 102 (Ill. App. Ct. 1988). Swift 
could  not  satisfy  his  burden  “on  the  basis  of  speculation  or 
conjecture.” Id. 
   After evaluating the evidence Swift presented, the district 
court concluded that Swift had not met his burden of proof 
that Defendants breached their obligation to pay him distri‐
butions. The court found Swift’s evidence on this point to be: 
   unclear, inconsistent, unreliable, and often incredible. 
   The  preponderance  of  the  evidence  does  not  demon‐
   strate  the  magnitude  of  any  profits  the  [partnership] 
   had, the distributions made to Swift … , or the insuf‐
   ficiency  of  those  distributions  when  compared  to 
   those promised in the JV partnership agreement. 
Swift  maintains  that,  “despite  the  inconsistencies”  in  the  fi‐
nancial records he provided, the district court had a reason‐
able  basis  to  find  a  breach  of  Defendants’  obligation  to  pay 
him his share of the profits from 2005 until 2011. Appellant 
Br. at 51.  
    We think the district court has it right. Swift has not pro‐
vided any reasonable basis to conclude that he received less 
than  his  share  of  the  partnership’s  profits.  For  example,  to 
show  that  Defendants  breached  the  agreement  by  paying 
him roughly $600,000 in distributions from 2005–2007, Swift 
refers us to some informal financial statements. The individ‐
ual that prepared them, Larry Schaltenbrand, Jr. (“Larry Jr.”), 
20                                           Nos. 12‐3773 & 12‐3774 

testified  that  the  records  did  not  present  an  accurate  depic‐
tion of the partnership’s profits. Instead, they were prepared 
“to  keep  track  of  the—some  income  and  expense  for  Deliv‐
erMed  mail  order.”  Tr.  at  2536.  Larry  Jr.  did  not  prepare 
these  reports  based  upon  his  own  examination  of  the  part‐
nership’s business records. Instead, Larry Jr. received a doc‐
ument  from  Medicate’s  bookkeeper  that  listed  the  revenue 
for the mail‐order operation and  about ten categories of ex‐
penses. Tr. at 2542–43. But Larry Jr. testified that the reports 
he received from Medicate did not include all of the partner‐
ship’s expenses. In his words, there were “many, many more 
expenses than just the few that are listed on that set of finan‐
cial  statements.”  Tr.  at  2584.  Moreover,  other  evidence  sug‐
gested that the revenues Larry Jr. used were overstated. The 
partnership’s  other  accountant,  Larry  Schaltenbrand,  Sr. 
(“Larry  Sr.”),  testified  that  Medicate’s  bookkeeper  had  re‐
peatedly overstated the partnership’s mail‐order account re‐
ceivables.  Tr.  at  2589–91.  Specifically,  Larry  Sr.  testified  that 
sales were overestimated by $160,000 in 2005, by $608,000 in 
2006, and by $805,000 in 2007. Tr. at 2593–94.  
    Because  the  information  Larry  Jr.  received  to  determine 
the partnership’s profits from 2005–2007 was inaccurate, his 
resulting calculations could not serve as a reasonable basis to 
find that Defendants breached the contract. See, e.g., Wohl v. 
Spectrum Mfg., 94 F.3d 353, 355 (7th Cir. 1996) (“If the infor‐
mation that the employee enters is inaccurate, the output da‐
ta  will  be  inaccurate.  Garbage  in,  garbage  out.”).  Without 
more, we have no reason to disagree with the district court’s 
finding  that  Defendants  satisfied  their  distribution  obliga‐
tions under the agreement from 2005–2007. See Def. Ex. 247. 
Nos. 12‐3773 & 12‐3774                                               21

    Nor did Swift present a reliable basis to establish a distri‐
bution  shortfall  from  2008–2011.  Instead  of  dividing  the 
profits  among  the  partners,  Swift  posits  that  in  2008  the 
partners  adopted  a  different  method  to  calculate  distribu‐
tions.  According  to  Swift,  the  partners  agreed  to  give  each 
partner  a  distribution  that  equaled  a  pro‐rated  share  of 
whatever  distributions  Schaltenbrand  received  for  a  given 
year based on each partner’s percentage of ownership in the 
partnership.  So  to  calculate  his  share,  Swift  divided  the 
amount  of  Schaltenbrand’s  distributions  by  the  percentage 
value of Schaltenbrand’s ownership stake (in this case, .511) 
to arrive at the total amount of distributions that the partners 
would receive for that year. After calculating the total distri‐
butions, Swift simply multiplied it by his purported share in 
the  company  (.359)  to  discover  his  share  of  the  profits.  In 
Swift’s mind, the amount of profits obtained by the partner‐
ship was irrelevant to calculating the distributions to which 
he is entitled from 2008 to 2011. So rather than introduce ev‐
idence  of  the  partnership’s  profits  during  this  period,  Swift 
relied on Schaltenbrand’s distributions to show that Defend‐
ants did not pay him his fair share.  
    But  Swift  has  not  presented  any  credible  evidence  to 
support  his  contention  that  the  partners  agreed  to  provide 
distributions  in  this  manner.  Instead,  the  evidence  at  trial 
supported  the  district  court’s  finding  that  the  agreement 
provided  for  distributions  based  on  the  partnership’s  net 
profits,  with  each  partner  receiving  a  predetermined  per‐
centage  of  those  profits.  In  his  closing  argument,  Swift  di‐
rected the district court to email correspondence among the 
partners  to  demonstrate  the  existence  of  this  arrangement. 
See,  e.g.,  Pl.  Ex.  6  at  42,  105,  128–132,  149–151.  These  docu‐
ments  do  not  mention  a  distribution  system  along  the  lines 
22                                                  Nos. 12‐3773 & 12‐3774 

Swift suggests nor do they imply that such a system was in 
place.  Without  any  supporting  documents,  all  that  remains 
is Swift’s own say‐so on the matter. Given the district court’s 
serious concerns with Swift’s credibility  in  all  aspects of  his 
testimony  and  the  deference  we  afford  this  finding,  we  de‐
cline to overturn the court’s construction of the partners’ dis‐
tribution  agreement  based  solely  on  Swift’s  authority.  See 
generally Gaffney v. Riverboat Servs., 451 F.3d 424, 448 (7th Cir. 
2006) (“[W]e have stated that a trial court’s credibility deter‐
mination can virtually never amount to clear error.” (quoting 
Carnes Co. v. Stone Creek Mech., Inc., 412 F.3d 845, 848 (7th Cir. 
2005))). Swift was only entitled to a share of the partnership’s 
profits  from  2008–2011  under  the  agreement.  His  failure  to 
present evidence of the partnership’s income during this pe‐
riod dooms his claim.5 Without some indication of the part‐
nership’s  income,  we  have  no  basis  to  find  that  Swift  was 
due  more  than  the  nearly  $800,000  he  received  in  distribu‐
tions.  
    Swift did not provide the trial court with a reliable basis 
to find that he did not receive his share of the distributions. 
We  agree  with  the  district  court  that  Swift  has  not  met  his 




                                                 
5  In  addition,  we  note  that  the  district  court  could  not  reasonably  rely 

upon  the  amount  of  Schaltenbrand’s  distributions  to  determine  Swift’s 
share of the profits. The evidence showed that Schaltenbrand withdrew 
money from the partnership without regard for the partnership’s profits 
and received far more than his rightful share of distributions under the 
agreement. 
Nos. 12‐3773 & 12‐3774                                                23

burden  of  proving  that  Defendants  breached  their  distribu‐
tion obligation under the partnership agreement.6  
      D. Swift  Waived  Fraud  Claims  Not  Asserted  in  Final 
         Pretrial Order 
    Swift’s  other  argument  relates  to  his  fraud  claim  against 
Defendants. He contends that the district court erred by fail‐
ing to consider an additional thirteen fraud claims that Swift 
chose to omit from the final pretrial order. Quite the contra‐
ry: The district court’s refusal to consider these claims was a 
prudent exercise of its responsibility to narrow the issues for 
trial.  “Because  the  parties  rely  on  the  pretrial  conference  to 
inform them precisely what is in controversy, the pretrial or‐
der  is  treated  as  superseding  the  pleadings  and  establishes 
the issues to be considered at trial.” Gorkilowski v. Tolbert, 52 
F.3d  1439,  1443–44  (7th  Cir.  1995)  (quoting  Erff  v.  MarkHon 
Indus., Inc., 781 F.2d 613, 617 (7th Cir. 1986)). In order to pre‐
serve  the  pretrial  order’s  usefulness  in  focusing  the  parties’ 
efforts,  “a  claim  or  theory  not  raised  in  the  pretrial  order 
should not be considered by the fact‐finder.” SNA Nut Co. v. 
Haagen‐Dazs Co., Inc., 302 F.3d 725, 732 (7th Cir. 2002) (quot‐
ing  Gorkilowski,  52  F.3d  at  1444).  The  district  court  correctly 
prohibited Swift from pursuing fraud theories other than the 
two that he identified in the final pretrial order. Swift’s mere 
assertion of a fraud claim does not entitle him to the court’s 
consideration of a litany of different fraud theories that Swift 

                                                 
6 In light of our holding that Swift has not met his burden of proving a 

deficiency between the amount of distributions he was entitled to receive 
and what he actually received, we decline to address Swift’s alternative 
arguments regarding his purported dissociation from the partnership. 
24                                       Nos. 12‐3773 & 12‐3774 

deemed unworthy of consideration before trial. To conclude 
otherwise  would  undermine  the  vital  function  that  pretrial 
conferences  and  orders  serve  in  conserving  judicial  re‐
sources.  Indeed,  we  shudder  to  think  of  how  much  longer 
this  fourteen‐day  bench  trial  would  have  lasted  in  the  ab‐
sence of an effective pretrial order that narrowed the claims 
and theories.  
                        III. CONCLUSION 
    We  REVERSE  the  district  court’s  award  of  declaratory 
judgment  invalidating  DeliverMed  Holdings,  LLC’s  Certifi‐
cate  of  Copyright  Registration  VA‐1‐766‐676  for  the  “house 
and  pestle”  logo  and  REMAND  for  further  proceedings  con‐
sistent  with  this  opinion.  We  AFFIRM  the  district  court’s 
judgment in all other respects.